


109 HR 5692 : Columbia Space Shuttle Memorial Study

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 5692
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 28, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To direct the Secretary of the Interior to
		  conduct a special resource study to determine the feasibility and suitability
		  of establishing a memorial to the Space Shuttle Columbia in the State of Texas
		  and for its inclusion as a unit of the National Park System.
	
	
		1.Short titleThis Act may be cited as the
			 Columbia Space Shuttle Memorial Study
			 Act.
		2.DefinitionsIn this Act:
			(1)MemorialThe term memorial means a
			 memorial to the Space Shuttle Columbia that is subject to the study in section
			 3(a).
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the Director of the National Park Service.
			3.Study of
			 suitability and feasibility of establishing memorials to the space shuttle
			 columbia
			(a)In
			 generalNot later than 3
			 years after the date on which funds are made available, the Secretary shall
			 conduct a special resource study to determine the feasibility and suitability
			 of establishing a memorial as a unit or units of the National Park System to
			 the Space Shuttle Columbia on land in the State of Texas described in
			 subsection (b) on which large debris from the Shuttle was recovered.
			(b)Description of
			 landThe parcels of land referred to in subsection (a)
			 are—
				(1)the parcel of land owned by the Fredonia
			 Corporation, located at the southeast corner of the intersection of East
			 Hospital Street and North Fredonia Street, Nacogdoches, Texas;
				(2)the parcel of land
			 owned by Temple Inland Inc., 10 acres of a 61-acre tract bounded by State
			 Highway 83 and Bayou Bend Road, Hemphill, Texas;
				(3)the parcel of land
			 owned by the city of Lufkin, Texas, located at City Hall Park, 301 Charlton
			 Street, Lufkin, Texas; and
				(4)the parcel of land
			 owned by San Augustine County, Texas, located at 1109 Oaklawn Street, San
			 Augustine, Texas.
				(c)Additional
			 sitesThe Secretary may recommend to Congress additional sites in
			 the State of Texas relating to the Space Shuttle Columbia for establishment as
			 memorials to the Space Shuttle Columbia.
			
	
		
			Passed the House of
			 Representatives September 27, 2006.
			Karen L. Haas,
			Clerk.
		
	
